                                  UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF ARIZONA

                                                 Minute Entry
Hearing Information:
                   Debtor:   AHMAD WALI & EDYTA KAMILA MAILATYAR
             Case Number:    2:17-BK-13538-DPC        Chapter: 7

       Date / Time / Room:   WEDNESDAY, MARCH 25, 2020 11:00 AM 6TH FLOOR #603

      Bankruptcy Judge:      DANIEL P. COLLINS
          Courtroom Clerk:   RENEE BRYANT
           Reporter / ECR:   RENEE BRYANT                                                    0.00


Matter:
          EXPEDITED HEARING ON DEBTORS' REQUEST FOR HEARING RE: NOTICE OF ENFORCING HOMESTEAD
          EXEMPTION
          R / M #: 0 / 0



Appearances:

     AHMAD WALI MAILATYAR
     EDYTA KAMILA MAILATYAR
     ISAAC M. GABRIEL, ATTORNEY FOR TIMOTHY R. WRIGHT




  Case
Page 1 of 2 2:17-bk-13538-DPC        Doc 317 Filed 03/25/20 Entered 03/27/20 17:06:05     Desc5:05:50PM
                                                                                   03/27/2020
                                      Main Document Page 1 of 2
                                          UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF ARIZONA

                                                               Minute Entry
(continue)...   2:17-BK-13538-DPC                WEDNESDAY, MARCH 25, 2020 11:00 AM


Proceedings:                                                                                                                1.00

          Mr. Mailatyar addresses the Court and states his position regarding the homestead exemption. He discusses the
          sale of the Venado and Journey Lane properties. Mr. Mailatyar states they are confused and explains why they
          are before the Court today. Mr. Mailatyar states they have always maintained that the New River property has
          been their homestead. He answers the Court's questions regarding the affidavit of homestead exemption. He
          discusses Casa Calasa with the Court. Mr. Mailatyar discusses the transfer of the Journey Lane property to Sara
          Mailatyar. Mr. Mailatyar informs the Court no deed was ever recorded and maintains he owns the Journey Lane
          property.

          Mrs. Mailaytar states her concerns. She discusses the agreement made with Sara Mailatyar.

          Mr Gabriel states his position. He answers the Court's questions regarding Casa Calasa and provides contact
          names. He states he does not feel this Court has jurisdiction and the matter should be handled in state Court.

          EDYTA MAILATYAR is sworn in. Mrs. Mailatyar confirms everything she has stated on the record today is true.

          AHMAD MAILATYAR is sworn in. Mr. Mailatyar confirms everything he has stated on the record today is true.

          Mrs. Mailatyar states her position as to why she believes this Court has jurisdiction to resolve this issue on
          Journey Lane property.

          Mr. Mailatyar states his position as to why he believes this Court has jurisdiction to resolve the issue on the
          Journey Lane property.

          The Court and parties discuss the ruling entered on August 8, 2018.

          COURT: THE COURT IS TROUBLED BY THE TESTIMONY GIVEN IN STATE COURT. THE COURT NOTES THE
          CHAPTER 7 CASE IS DISMISSED AND CLOSED. THE ISSUE BEFORE THE COURT IS WITHIN THE CAPABILITY
          AND JURISDICTION OF THE STATE COURT. THE COURT INDICATES THAT IT DOES NOT HAVE JURISDICTION
          AND WILL NOT TAKE ON JURISDICTION. THE COURT STATES THIS IS A STATE COURT ISSUE AND A MATTER
          FOR STATE COURT TO RESOLVE. THE COURT ASKS MR GABRIEL TO UPLOAD A FORM OF ORDER DENYING
          THE MAILATYARS' MOTION ON THE GROUNDS STATED IN HIS PLEADING. THE COURT WILL SIGN AN ORDER
          WHEN SUBMITTED BY MR. GABRIEL.




  Case
Page 2 of 2 2:17-bk-13538-DPC                  Doc 317 Filed 03/25/20 Entered 03/27/20 17:06:05     Desc5:05:50PM
                                                                                             03/27/2020
                                                Main Document Page 2 of 2
